Per Curiam : The first instruction asked.by the plaintiff, and x’efused, should have been given, and that given for the defendant should have- been x-efused. There was no plea in abatement, and the non-joinder of a co-defendant can only be taken advantage of by plea in abatement. The other instruction for defendant goes too far in requiring the jury to believe, not only that the plaintiff loaned his money to the defendant, but that the defendant promised to repay it. The jury would probably understand this as requiring proof of an express promise, which would not be necessary. The judgment of the court below is reversed. Judgment reversed.